
	

114 HR 3806 IH: Alaskan Pollock and Golden King Crab Labeling Act
U.S. House of Representatives
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3806
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2015
			Ms. Herrera Beutler (for herself and Mr. Young of Alaska) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To establish certain requirements with respect to pollock and golden king crab.
	
	
 1.Short titleThis Act may be cited as the Alaskan Pollock and Golden King Crab Labeling Act. 2.Requirements (a)Pollock and golden king crabNotwithstanding any other provision of law, for purposes of applying the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.)—
 (1)the acceptable market name of Gadus chalcogrammus, formerly known as Theragra chalcogramma, is pollock; and (2)the acceptable market name of Lithodes aequispinus is golden king crab.
 (b)Labeling of pollockSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at the end the following:
				
 (z)If it is labeled or advertised as Alaskan pollock or Alaska pollock and it is not pollock that is harvested in the exclusive economic zone (as that term is defined in the section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802)) or the State waters adjacent to the State of Alaska..
			
